Title: Memorandum List of Tithables and Taxable Land and Property, 16 June 1766
From: Washington, George
To: 



[c.16 June 1766]

A List of Tythables in Truro Parish—Fairfax County—also of Wheel Carriages—given in June 16 1766.
George Washington
Lund Washington, Walter Magowan, Thomas Davis. Ho. Servants: Breechy, Harry, Schomberg, Frank, Doll, Jenny, Betty,

Moll, Sall, Phillis, Kate, Winney, Sarah. Home Plantn: Jack, Ben, Jack, Lewis, Sarah. Tradesmen: Jno. Askew, Will, Michael, George, Tom, Sam, Ned, Jupiter, Peter, Nat, George—Miller. Doeg Run: Morris, Mat, Essex, Stafford, Robin, Orford, Bob, Paul, Hannah, Betty, Sue, Lucy, Flora, Jone, Moll. Muddy hole: Thos Bishop, Will, Adam, Will, Sam, Kate, Nan, Sarah, Phoebe. Mill Plantn: Jno. Alton, Ned, Davy, Robin, Judy, Kitt, Lucy. In all—64.
1 Chariot 20/, 1 Chair 10/.
Tythables in Fairfax Parish
James Cleveland
Frederick, Ben, Cupid, Nat, Will, Neptune, Abram, Walley, Schomberg, Ruth, Peg, Murria, Doll, Cloe, Nan, Daphne, Judy, Molly, Jenny. In all—20.
Lands inlisted in the year 1766


Fairfax Cty
5318


Frederick
2498


King George
1250


Loudoun
275


Hampshire
240



9581


